Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 29, 2008 SECURITIES ACT FILE NO. 033-11420 INVESTMENT COMPANY ACT FILE NO. 811-04993 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 30 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 30 [X] (Check Appropriate Box or Boxes) NICHOLAS LIMITED EDITION, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas Limited Edition, Inc. 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 1900 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On April 30, 2008 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS April 30, 2008 CLASS I SHARES NICHOLAS LIMITED EDITION, INC. Consistency in a World of Change As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Class I Nicholas Limited Edition, Inc. (the "Fund") is a diversified mutual fund. The Fund's investment objective is long-term growth. This Prospectus gives vital information about the no-load Class I shares of the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. The Fund offers one class of shares in this Prospectus, Class I. The Fund also offers an additional class of shares, Class N, which is available through a separate prospectus. Each share class has its own expense structure and minimum investment requirement. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $100,000 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 4 FINANCIAL HIGHLIGHTS 7 THE FUND'S INVESTMENT ADVISER 8 PRICING OF FUND SHARES 9 PURCHASE OF FUND SHARES 10 REDEMPTION AND EXCHANGE OF FUND SHARES 12 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 14 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 15 TRANSFER OF FUND SHARES 16 DISTRIBUTION OF FUND SHARES 16 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 16 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 17 SYSTEMATIC WITHDRAWAL PLAN 18 TAX DEFERRED ACCOUNTS 18 DISCLOSURE OF PORTFOLIO HOLDINGS 18 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of the Prospectus and the time you receive it. Class I OVERVIEW Investment Objective The Fund strives to increase the value of your investment over the long-term ("long-term growth"). The Fund's Board of Directors may change the Fund's investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in investment objective. Principal Investment Strategies To pursue the Fund's goal of long-term growth, it primarily invests in common stocks of domestic corporations with small- and medium-sized market capitalizations having growth potential. The Fund believes a company's annual sales volume and market capitalization (the number of shares outstanding multiplied by the per share price) are the factors most illustrative of a company's size. In distinguishing company size in terms of sales volume, the Fund considers a company's sales volume relative to peer companies in the company's industry. In terms of market capitalization, the Fund generally considers companies with market capitalizations up to $2 billion as "small," between $2 billion and $10 billion as "medium," and greater than $10 billion as "large." To a lesser extent, the Fund may invest in companies with large market capitalizations. The Fund looks for established companies with the potential for superior growth in sales and earnings in a diversified group of industries. The Fund's investment philosophy is basically a long-term growth philosophy, based upon the assumption that if a company achieves superior growth in sales and earnings, eventually the company's stock will achieve superior performance. It is anticipated that a major portion of the Fund's portfolio will be invested in common stocks of the types of companies, and in the manner, as described above. For further information on the Fund's principal investment strategies and how the Fund invests, see "Investment Objective, Principal Investment Strategies and Risks." Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Market Risk  Market risk involves the possibility that the value of the Fund's investments will fluctuate as the stock market fluctuates over short- or longer-term periods. Common stock prices tend to be more volatile than other investment choices. Portfolio-Specific Risk  From time to time, the value of an individual company may decline due to a particular set of circumstances affecting that company, its industry or certain companies within the industry, while having little or no impact on other similar companies within the industry. Because the Fund will invest most of its assets in the securities of small- and mid-cap companies, the Fund may face additional risks. Small- to mid-cap companies often have a limited market for their securities and limited financial resources, and are usually more affected by changes in the economy. Securities of small- to medium capitalization companies also often fluctuate in price more than common stocks of larger capitalization companies Selection Risk - The Fund also faces selection risk, which is the risk that the stocks the Fund purchases will underperform markets or other mutual funds with similar investment objectives and strategies. Since there are risks inherent in all investments in securities, there is no assurance that the Fund's objective will be achieved. -1- Class I For further information on the Fund's principal investment strategies and the risks of investing in the Fund, see "Investment Objective, Principal Investment Strategies and Risks." Performance The bar chart and table shown below provide some indication of the risks of investing in the Fund. They show the variability of the Fund's total return for the last ten calendar years and how the Fund's historical performance compares with alternative broad measures of market performance. BAR CHART PLOT POINTS 1.67% (4.09)% (8.66)% 8.21% (23.51)% 39.55% 13.94% 7.78% 6.38% 11.20% For the ten calendar year periods shown in the above bar chart, the highest quarterly return was 22.82% (for the quarter ended June 30, 2001) and the lowest quarterly return was (17.01)% (for the quarter ended September 30, 1998). This next table shows how the Fund's average annual total returns for the one, five and ten year periods ending on December 31, 2007 (the Fund's most recently completed calendar year), compared to the returns of the Russell 2000 Growth Index, the Russell 2000 Index and the Morningstar Small-Cap Growth Category. The table also shows the Fund's average annual total returns after taxes on distributions and after taxes on distributions and the redemption of all of your Fund shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor's tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. One Five Ten Year Year Year Nicholas Limited Edition, Inc . Return Before Taxes 11.20% 15.18% 4.10% Return After Taxes on Distributions 9.86% 14.38% 2.97% Return After Taxes on Distributions and Sale of Fund Shares 9.08% 13.28% 3.14% Russell 2000 Growth Index 7.05% 16.50% 4.32% Russell 2000 Index (1.57)% 16.25% 7.08% Morningstar Small-Cap Growth Category 7.59% 15.63% 7.21% The average annual total returns on the indices do not reflect deductions for taxes, fees and expenses. The average annual total returns on the category reflect deductions for fees and expenses. The Russell 2000 Index is an unmanaged index that represents the average performance of a group of stocks of approximately 2000 companies and is a widely used benchmark for small-capitalization U.S. stocks. The Russell 2000 Growth Index is an unmanaged index that measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The Morningstar Small-Cap Growth Category includes the universe of those funds that Morningstar has assigned as having small capitalization and growth as their size and style based on the funds portfolio statistics and composition over the last three years. Of course, the Fund's past performance (before and after taxes) is no guarantee of its future returns. -2- Class I FEES AND EXPENSES OF THE FUND Fund investors pay various fees and expenses, either directly or indirectly. The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.75% Distribution [and/or Service] (12b-1) Fees None Other Expenses 0.16% Total Annual Fund Operating Expenses 0.91% The Fund's transfer agent charges $15.00 for each wire redemption. Annual Fund Operating Expenses are based on expenses incurred for the year ended December 31, 2007 and include only those expenses incurred by the Class I Shares of the Fund. Example : This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. One Three Five Ten Year Year Year Year The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: $93 $290 $504 $1,120 For a further description of the fees paid to the Fund's adviser, Nicholas Company, Inc., see "The Fund's Investment Adviser." Portfolio Management Mr. David O. Nicholas is President, a Director and Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. David O. Nicholas is Chief Investment Officer of the Adviser, and has been employed by the Adviser since 1986. For a further discussion of Mr. David O. Nicholas' experience, see "The Fund's Investment Adviser." -3- Class I INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS This section provides a more detailed description of the Fund's investment objective, its principal investment strategies and related risks. The following questions and answers are designed to help you better understand the Fund's principal investment strategies and the principal risks of investing in the Fund. What is the Fund's primary investment objective? The investment objective of Nicholas Limited Edition, Inc. is to increase the value of your investment over the long-term ("long-term growth"). The Fund's Board of Directors may change the Fund's investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in investment objective. The Fund's Board of Directors may change the Fund's investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in investment objective. How does the Fund pursue its primary investment objective? The Fund strives to meet its primary investment objective by investing primarily in a diversified portfolio of equity securities of domestic small- and mid-cap companies, which it believes, have growth potential. The Fund believes a company's annual sales volume and market capitalization (the number of shares outstanding multiplied by the per share price) are the factors most illustrative of a company's size. To determine company size in terms of sales volume, the Fund compares a company's sales volume to peer companies in the company's industry. In terms of market capitalization, the Fund uses the following standard: Market Capitalization Small 0 to $2 Billion Medium $2 Billion to $10 Billion Large Over $10 Billion To pursue the Fund's goal it also may, to a lesser extent, invest in companies with large capitalizations. The Fund's investment philosophy is basically a long-term growth philosophy, based upon the assumption that if a company achieves superior growth in sales and earnings, eventually the company's stock will achieve superior performance. The Fund looks for companies with the potential for superior growth in sales and earnings. The Fund seeks companies that it believes are well positioned to take advantage of emerging, long-term social and economic trends, and have ample financial resources to sustain their growth. The Fund considers a number of factors in assessing a company's value, including: a company's strategic position in its industry sales and earnings growth attractive operating margins ability to generate positive free cash flow low debt-to-capital product development quality of management overall business prospects a company's price-to-earnings ratio (including an analysis of such ratio in relation to the company's growth rate and industry trends) -4- Class I There is no minimum percentage of the Fund's assets which must be invested in the securities of companies in any particular industry or group of industries. In order to be classified as a diversified investment company, the Fund must meet certain criteria established by the Investment Company Act of 1940, as amended. These regulations currently state that as to 75% of the Fund's assets, at the date of investment, the Fund may not (a) invest more than 5% of the value of such assets in the securities of any one issuer, or (b) invest in more than 10% of the voting securities of any one issuer. The Fund may hold an investment for any length of time, and will buy or sell securities whenever the Fund observes an appropriate opportunity. The Fund may reduce or sell investments in companies if there is an actual or perceived deterioration in the fundamentals of a company (including the company's financial condition or performance, management-related problems, product-line or service-line issues, or industry problems). The Fund also may reduce or sell investments in companies if a company's market capitalization grows to a point that it is clearly no longer a small- or medium-capitalization stock or if a company's stock price appreciates excessively in relation to its fundamental prospects.
